Case 2:19-cv-09588-MWF-AS Document 30 Filed 07/17/20 Page 1 of 4 Page ID #:150


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case Nos. CV-19-9588-MWF (ASx)                 Date: July 17, 2020
 Title:   Gabriela Cabrera v. Costco Wholesale Corporation, et al.

 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                           Court Reporter:
           Rita Sanchez                            Not Reported

           Attorneys Present for Plaintiff:        Attorneys Present for Defendant:
           None Present                            None Present

 Proceedings (In Chambers): ORDER RE RULE 12(b)(1) MOTION TO DISMISS
                            FOR LACK OF SUBJECT MATTER
                            JURISDICTION [22] [23]

       Before the Court is Defendant Costco Wholesale Corporation’s Rule 12(b)(1)
 Motion to Dismiss for Lack of Subject Matter Jurisdiction (the “Motion”), filed on
 April 9, 2020. (Docket No. 23). Plaintiff Gabriela Cabrera submitted an Opposition to
 the Motion on April 20, 2020. (Docket No. 26). Defendant filed a Reply on April 27,
 2020. (Docket No. 27).

       The Motion was noticed to be heard on May 11, 2020. The Court read and
 considered the papers on the Motion and deemed the matter appropriate for decision
 without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. Vacating the
 hearing was further supported by the Continuity of Operations Plan arising from the
 COVID-19 emergency. The hearing was therefore VACATED and removed from the
 Court’s calendar.

        The Motion is DENIED. Although Defendants argue that Plaintiff’s request for
 an injunction is moot because all alleged wrongs have been remedied, the Court cannot
 make that determination under Rule 12(b). Nothing prevents Defendant, however,
 from promptly moving for summary judgment.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:19-cv-09588-MWF-AS Document 30 Filed 07/17/20 Page 2 of 4 Page ID #:151


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

 Case Nos. CV-19-9588-MWF (ASx)                 Date: July 17, 2020
 Title:   Gabriela Cabrera v. Costco Wholesale Corporation, et al.

 I.    BACKGROUND

        Plaintiff commenced this action on November 7, 2019. (See generally
 Complaint (“Compl.”) (Docket No. 1)). The Complaint contains the following
 allegations:

        Plaintiff has polio and is substantially limited in performing various major life
 activities, including walking, standing, and ambulating. (Compl. ¶ 1). Therefore, she
 requires a wheelchair to ambulate. (Id.).

        Defendant owned the property located at 17550 Castleton St, City of Industry,
 California 91748 (the “Property”) on September 22, 2019 and still owns the Property.
 (Id. ¶¶ 2, 3). Defendant also owns, operates, and controls the Costco (“Business”)
 located at the Property. (Id. ¶ 5).

         On September 22, 2019, Plaintiff went to the Business with the intention of
 purchasing store items and confirming that the Business is accessible to persons with
 disabilities. (Id. ¶ 13). The Business is open to the public, but on the date of Plaintiff’s
 visit, the Business did not provide designated accessible restroom facilities in
 compliance with 2010 American with Disabilities Act Accessibility Guidelines
 (“ADAAG”). (Id. ¶¶ 9-10). Specifically, Plaintiff alleges that she personally
 encountered the following two violations: (1) a mirror that is too high according to
 ADAAG specifications (Section 603.3); and (2) a sink that has exposed drain pipes
 (Section 606.5). (Id. ¶¶ 14, 18). On information and belief, Defendant has no policy
 or plan in place to make sure that the restroom facilities comport with ADAAG. (Id.
 ¶ 17). Plaintiff is being deterred from patronizing the Business but intends to return.
 (Id. ¶ 21).

        Based on these allegations, Plaintiff asserts two claims for relief: (1) violation of
 the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §§ 12101 et seq., and
 (2) violation of California’s Unruh Civil Rights Act (the “Unruh Act”), Cal. Civ. Code
 §§ 51–53. (Id. ¶¶ 28-36).

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:19-cv-09588-MWF-AS Document 30 Filed 07/17/20 Page 3 of 4 Page ID #:152


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case Nos. CV-19-9588-MWF (ASx)                 Date: July 17, 2020
 Title:   Gabriela Cabrera v. Costco Wholesale Corporation, et al.

       On March 30, 2020, this Court declined to exercise supplemental jurisdiction
 over Plaintiff’s state Unruh Act claim. (Docket No. 18). Accordingly, only Plaintiff’s
 ADA claim remains.

 II.   DISCUSSION

        Defendant brings this Motion under Federal Rule of Civil Procedure 12(b)(1)
 due to the alleged absence of subject-matter jurisdiction. If “the court determines at
 any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”
 Fed. R. Civ. P. 12(h)(3). A jurisdictional attack under Rule 12(b)(1) may be “facial or
 factual.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In a
 facial attack, the complaint’s allegations must be accepted as true. Id. “[I]n a factual
 attack, the challenger disputes the truth of the allegations that, by themselves, would
 otherwise invoke federal jurisdiction.” Id. “In resolving a factual attack on
 jurisdiction, the district court may review evidence beyond the complaint without
 converting the motion to dismiss into a motion for summary judgment.” Id. And the
 allegations, of course, need not be presumed as true. Id.

        Defendant contends that this action is moot because all alleged violations have
 already been remedied. (Motion at 4-6). The Ninth Circuit has made clear, however,
 that any jurisdictional questions intertwined with the merits of the dispute cannot be
 resolved under Rule 12(b)(1). See Safe Air, 373 F.3d at 1040 (holding that
 jurisdictional issues going to the merits of the plaintiff’s claim were inappropriate for
 resolution under Rule 12(b)(1)); Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir.
 1987) (“The relatively expansive standards of a 12(b)(1) motion are not appropriate for
 determining jurisdiction in a case like this, where issues of jurisdiction and substance
 are intertwined.”). Whether Defendant’s Business is now in compliance with the ADA
 is an issue that goes the substance of Plaintiff’s claims. See Kohler v. Flava
 Enterprises, Inc., No. 10-CV-730-IEG NLS, 2011 WL 1597468, at *2 (S.D. Cal. Apr.
 25, 2011) (“Whether the alleged barriers have in fact been removed is dispositive of
 both the Court's subject matter jurisdiction and the merits of Plaintiff's ADA claim.


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:19-cv-09588-MWF-AS Document 30 Filed 07/17/20 Page 4 of 4 Page ID #:153


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case Nos. CV-19-9588-MWF (ASx)                 Date: July 17, 2020
 Title:   Gabriela Cabrera v. Costco Wholesale Corporation, et al.

 Thus, dismissal pursuant to Rule 12(b)(1) is inappropriate.”). The Court may not,
 therefore, resolve that issue on this Motion.

        Such a dispute is properly adjudicated at summary judgment. Indeed, the Court
 notes that every case that Costco cited in its Motion was resolved at the summary
 judgment stage. See e.g., Pickern v. Best W. Timber Cove Lodge Marina Resort, 194
 F. Supp. 2d 1128, 1130 (E.D. Cal. 2002) (ADA claim was deemed moot because
 defendants have demonstrated that the challenged ADA violations were corrected at
 summary judgment stage); Grove v. De La Cruz, 407 F. Supp. 2d 1126, 1131 (C.D.
 Cal. 2005) (same); Hubbard v. 7-Eleven, Inc., 433 F. Supp. 2d 1134, 1145 (S.D. Cal.
 2006) (same); Langer v. Chavez, No. 2:17-CV-4034-ODW-AS, 2018 WL 3524583, at
 *3 (C.D. Cal. July 20, 2018) (same).

        Accordingly, the Motion is DENIED. However, Defendant may promptly file a
 motion for summary judgment to demonstrate that it is now in compliance with the
 ADA. Rather than get into an argument under Rule 56(d), the parties should agree on
 disclosures or an inspection procedure that is prompt and cheap; indeed, perhaps that
 will lead to dismissal of the action.

       IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
